This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Caleb N. SMITH
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100253

                        _________________________

                           Decided: 29 April 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

 Sentence adjudged 15 June 2021 by a general court-martial convened
 at Marine Corps Recruit Depot San Diego, San Diego, California, con-
 sisting of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for 36 months, forfeiture of all pay
 and allowances, and a dishonorable discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                  United States v. Smith, NMCCA No. 202100253
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2